Citation Nr: 0720674	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  He died in December 2002 and was survived by 
his wife (the appellant).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

In January 2006, the Board remanded this matter in order to 
afford the appellant an opportunity to testify at a hearing 
before the Board.  In July 2006, the appellant and her son, 
accompanied by the appellant's representative, testified 
before the undersigned Veteran's Law Judge at the local 
regional office.  A transcript of these proceedings has been 
associated with the veteran's claims file.  

In August 2006, the Board granted the appellant's motion to 
be advanced on the Board's docket.  

In September 2006, the Board requested a medical expert 
opinion regarding the appellant's claim.  A medical expert 
opinion has since been associated with the veteran's claims 
file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board 
reluctantly finds that the appellant's claim must be remanded 
for further action.

In this case, the Board sent the appellant's claim for a 
medical expert opinion in September 2006.  The medical 
expert, after a thorough review of the veteran's claims file, 
opined that it is unlikely that pulmonary TB contributed to 
the veteran's death.  It was noted that throughout his most 
significant problems with dyspnea (that is the year 2002) all 
of the veteran's problems were related to cardiac disease.  
The medical expert, however, also indicated that he found no 
records from a hospitalization at the time of the veteran's 
death, other than a emergency department note that diagnosed 
pulmonary edema, right lower lobe pneumonia, exacerbation 
COPD.  The medical expert stated that it was unclear whether 
the veteran was admitted or sent home, and indicated that 
there was no admitting history and physical, and no discharge 
summary or other notes form a hospitalization during which he 
presumed the veteran died.  In this regard, the Board notes 
that the appellant and her son testified that the veteran was 
hospitalized at Southern Ohio Medical Center on a Friday and 
died the following Wednesday.  In addition, the medical 
expert noted that posthumous letters written by two separate 
physicians, indicating that pulmonary TB contributed to the 
veteran's death, were not accompanied by notes to document 
these opinions, and stated that it seemed difficult to 
understand why a death certificate, signed in December 2002, 
was so drastically altered in September 2004 to change the 
primary cause of death from coronary artery disease to 
pneumonia.  The medical expert concluded by stating that, 
regarding his opinion regarding the cause of the veteran's 
death, to come to any other conclusion would require that the 
full records from any hospitalization surrounding the 
veteran's death would be available to him for review.  

Based on the foregoing, it appears that there are significant 
medical records that may be relevant to the issue in the case 
that have not been associated with the veteran's claims file.  
The Board therefore concludes that this matter should 
therefore be remanded in order to afford the RO and the 
appellant an opportunity to associate these missing records 
with the veteran's file.  In this regard, the Board notes 
that any records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case applies here 
as well.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate her claim, but was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date.  Upon remand therefore, 
the appellant should be given proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the appellant that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant, and 
her representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the appellant 
and request that she identify all VA and 
non-VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
the veteran since service for his lungs.  
This should include all medical and 
treatment records from the Southern Ohio 
Medical Center, dated from Friday 
December 13, 2002 to Wednesday December 
18, 2002, and should include any medical 
notes documenting and supporting the 
posthumous opinions of Dr. P and Dr. Z 
and the amended death certificate dated 
in September 2004.  The aid of the 
appellant in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing. 

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the appellant's claim.  
If any determination remains adverse to 
the appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




